TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00494-CV





James B. Sammons, Appellant


v.


Tom Jones Sammons, Jr., Individually and as Trustee of the Bernice Jones Sammons

Koy Trust; Bernice Jones Sammons Koy; and Tom Jones Sammons, Sr., Appellees





FROM THE DISTRICT COURT OF MCCULLOCH COUNTY, 198TH JUDICIAL DISTRICT

NO. 045-92, HONORABLE EMIL KARL PROHL, JUDGE PRESIDING





PER CURIAM


	The parties have filed a joint motion to reverse and remand pursuant to settlement
agreement.  The motion is granted.  Tex. R. App. P. 59(a)(1)(A).
	The judgment of the trial court is reversed and the cause is remanded to the trial
court for further proceeding in accordance with the parties' settlement agreement.

Before Chief Justice Carroll, Justices Aboussie and Jones
Reversed and Remanded on Joint Motion
Filed:   February 22, 1995
Do Not Publish